DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with B. Alicia Johnson on 03/11/2021.
The application has been amended as follows:

18. (Currently Amended) A method of forming a coated substrate, the method comprising:
applying a barrier coating over a substrate; wherein the barrier coating comprises a compound having the formula: 
Ln2AMoxW1-xO8
where Ln comprises scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, or mixtures thereof; 
A comprises Si, Ti, Ge, Sn, Ce, Hf, Zr, or a combination thereof; and 
0 < x ≤ 0.5.

21. (Cancelled)
Restrictions/Elections
Claims 1-3, 8-9, and 12-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 18-20, directed to the process of making or 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 07/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 10/30/2020, the Examiner rejected Claims 1-17 on the grounds of 35 USC 103 (Tejima, Kai, Hosoe, Evans, Han, Lee) and 35 USC 112(b).  
In view of the cancellation of Claims 5-7 and amendments to Claims 8 and 9, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a coated component, comprising: 
a metal substrate;
a barrier coating comprising a compound having the formula: 
2AMoxW1-xO8
where Ln comprises scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, or mixtures thereof; 
A comprises Si, Ti, Ge, Sn, Ce, Hf, Zr, or a combination thereof; and 
0 < x ≤ 0.5.

A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the combination of the presence of Mo and W within the barrier coating having the formula Ln2AMoxW1-xO8.
Examiner notes that due to dependency to Claim 1, Claims 2-3, 8-9, and 12-17 are also allowable.
In regards to Applicant’s Arguments filed on 09/13/2019, Applicant argues that in view of the amendments to x in Ln2AMoxW1-xO8 to be greater than 0 and thus allow for the combination of both Mo and W to be required (Applicant’s Arguments, Page 6).  Applicant argues that Tejima teaches either Mo or W, but not both, and therefore, does not teach, alone or in combination with other references, the product as claimed.
In view of Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  Tejima, nor the other prior art cited, sufficiently teaches to one of ordinary skill in the art the formula Ln2AMoxW1-xO8, wherein both Mo and W are required within.  Therefore, Applicant has provided sufficient evidence on the record to show that the prior art is not obvious over the product as claimed.
Therefore, Applicant’s argument is persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784